986 F.2d 1414
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Vicente M. MURRELL, Plaintiff-Appellant,v.Richard E. CHICOINE, Jr.;  Linda Chicoine, Defendants-Appellees.Vicente M. MURRELL, Plaintiff-Appellant,v.Richard E. CHICOINE, Jr.;  Linda Chicoine, Defendants-Appellees.
Nos. 92-1792, 92-1884.
United States Court of Appeals,Fourth Circuit.
Submitted:  February 1, 1993Decided:  February 12, 1993

Appeals from the United States District Court for the Eastern District of Virginia, at Alexandria.  Albert V. Bryan, Jr., Senior District Judge.  (CA-92-745-A)
Vicente M. Murrell, Appellant Pro Se.
E.D.Va.
AFFIRMED.
Before HALL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Vicente M. Murrell appeals from the district court's order denying Murrell's motion for removal of a state court action and dismissing this action.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  See 28 U.S.C.A. S 1446 (West Supp. 1992).  Accordingly, we affirm on the reasoning of the district court.  Murrell v. Chicoine, No. CA-92-745-A (E.D. Va.  June 19 and June 30, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED